Appeal by defendant from a judgment of the County Court, Suffolk County, rendered January 27, 1972, convicting him after trial of the crimes of rape in the first and third degrees and imposing sentence. Judgment of the County Court, Suffolk County, rendered January 27, 1972, reversed on the law, and a new trial granted. The findings of fact implicit in the verdict are affirmed. There was error in the court’s refusal to charge the jurors that, if they found the confession to be involuntary, they should acquit for lack of the corroboration evidence as to the identity of the defendant. Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Benjamin, JJ., concur.